Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Objections of the claims
Claims 2-4; 8-10; 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 5-6; 7; 11-12; 13; 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen(US.Pub.No.20160014482) in view of Merler(US.Pub.No.20190289372).

Regarding claim 1,  Chen et al disclose  a method for selecting a video clip, the method comprising:(0023; 0179); 

determining at least two video clips from a video( 0180; 0140;0023);

 for each video clip, performing following excitement determination steps: inputting a feature sequence of a video frame in the video clip and title information of the video into a pre-established prediction model to obtain a relevance between the inputted video frame and a title of the video(0190; the ranking of the search results is utilized to determine relevancy. In several embodiments, the search results are separately scored to determine relevancy, text is extracted from frames of video and filtered to identify text that describes the video segment. News stories commonly include title text and identification of the title text can be useful for the purpose of incorporating the title into a user interface and/or for using keywords in the title to identify relevant additional sources of data,0126; machine learning techniques can be utilized to determine processes for ordering stories from a set of stories,0154; 0112;0192;0065).

But do not explicitly disclose determining an excitement of the video clip, based on the relevance between the video frame in the video clip and the title; and the method further comprising: determining a target video clip from the video clips, based on the excitement of each of the video clips.

However, Merler et al disclose determining an excitement of the video clip, based on the relevance between the video frame in the video clip and the title; and the method further comprising: determining a target video clip from the video clips, based on the excitement of 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Merler to modify Chen by introducing excitement score for the purpose of identifying target video clip according.

Regarding claim 5, Chen et al disclose wherein the title information is acquired as follows: performing word segmentation on the title of the  video; determining a position index of a word included in the title of the video in a dictionary, the dictionary being a set of pre-stored words; and determining the position index as the title  information of the video( with Chen, the system is able to use a database as a dictionary to store words related to title and segments of the video content for allowing users to search for clips; the segmentation process is a multi-modal segmentation process that detects segmentation cues in video, audio, and/or text data available in the data stream,0063;0068; a multi-modal video search engine service is provided that creates an index of video segments that are relevant to specific keywords based upon relevant keywords identified through the textual and visual analysis of the video segments,0065;0109; the video clips are indexed and the index is utilized to facilitate the 

Regarding claim 6, Chen et al disclose wherein the video frame is selected from the video clip based on a preset condition(any of a variety of criteria can be utilized in the filtering and/or ordering of related video segments in the creation of a video summary sequence,0172;0174).

 Regarding claim 7, Chen et al disclose a server comprising: one or more processors; and a storage apparatus, storing one or more programs thereon, the one or more programs, when executed by the one or  more processors(see fig.5  having processor and memory);

 cause the one or more processors to perform operations, the operations comprising: determining at least two video clips from a video(0180; 0140;0023);

 for each video clip, performing following excitement  determination steps: inputting a feature sequence of a video frame in the video clip and title information of the video into a pre-

But did not explicitly disclose determining an excitement of the video clip, based on the relevance between the video frame in the video clip and the title; and the operations further comprising: determining a target video clip from the video clips, based on the excitement of each of the video clips.

However, Merler et al disclose determining an excitement of the video clip, based on the relevance between the video frame in the video clip and the title; and the operations further comprising: determining a target video clip from the video clips, based on the excitement of each of the video clips (system identifies a set of markers for the media content. The markers include multi-modal excitement features that are identified from different types of audible and visual cues. The system identifies or proposes segments in the media content based on the identified set of markers. The system computes an excitement score for each segment based on 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Merler to modify Chen by introducing excitement score for the purpose of identifying target video clip according.

Regarding claim 11, it is rejected using the same ground of rejection for claim 5.
Regarding claim 12, it is rejected using the same ground of rejection for claim 6.
Regarding claim 13, it is rejected using the same ground of rejection for claim 7.
Regarding claim 17, it is rejected using the same ground of rejection for claim 5.
Regarding claim 18, it is rejected using the same ground of rejection for claim 6.
                                                                         Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425